DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 5-7 in the reply filed on 03/24/2022 is acknowledged.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Amendment
Applicant’s arguments filed 09/26/2022 regarding Claim Interpretation under 112(f) have been fully considered and but are not persuasive. Examiner acknowledges structural support regarding the “propagation arrangement”; however, the claim limitation use a non-structural term having no specific structural meaning for performing claimed function which is not further modified by sufficient structure. As such, arguments regarding Claim Interpretation under 112(f) are not persuasive.

Response to Arguments
Applicant’s arguments filed 09/26/2022, with respect to the rejection(s) of claim(s) 5-7 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sinz et al. (US PAT 6415660 hereinafter Sinz) in view of Edvardsson (US PAT 20040119635).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“signal propagation arrangement” in claim 5 which appears to be a patch antenna from 0032 of the Instant Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If q interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinz et al. (US PAT 6415660 hereinafter Sinz) in view of Edvardsson (US PAT 20040119635) and further in view of Welle et al. (US-20160054167 hereinafter Welle).


Regarding claim 5, Sinz teaches A radar level gauge system for determining a filling level of a product in a tank having a tank wall, and a tank atmosphere above a surface of a product in the tank, wherein the radar level gauge system comprises (fig 1): 
a transceiver (fig 2 [transmission and reception circuitry are elements 9 and 10 respectively]) for generating, transmitting and receiving electromagnetic signals (fig 2); 
a signal propagation arrangement (fig 2 [element 8 is the antenna]) coupled to the transceiver for: 
propagating an electromagnetic first transmit signal through the tank atmosphere (fig 1 [shows transmission and reflection signals directed between the wall and surface of the product]), the 
(fig 1 [delta x is a horizontal distance between x” and x’ where x’ is a vertical signal from the antenna to the product]; 4:1-10 “If x' is the distance covered by the actual useful echo signal that has been reflected at the surface of the filled product, and x" is the distance, longer by .DELTA.x, of the useful echo signal that has been reflected at some other retroreflector, in particular the container wall, interferences occur if the difference between the distances satisfies the condition .DELTA.x=n.multidot..lambda./2, n being any integral number. The maxima of the two signals are so close together that the resolution of the electronics is not adequate to separate the two peaks from one another.”), and 
returning to the transceiver an electromagnetic first reflection signal resulting from reflection of the first transmit signal at the (fig 1 [returns from x”]); and 
propagating an electromagnetic second transmit signal vertically from the transceiver through the tank atmosphere towards the surface of the product (fig 1 [x’]) and 
returning to the transceiver an electromagnetic second reflection signal resulting from reflection of the second transmit signal at the surface of the product (fig 1); and 
processing circuitry coupled to the transceiver and configured to determine the filling level (6:30-32 “the correct timing of the emission of the transmission signals and reception of the echo signals is carried out by means of the transmission/reception filter 12”) 
based on a first timing relation between the first transmit signal and the first reflection signal (6:25-32 “Transmission signals, in particular microwaves, generated in the transmission circuit 9 are emitted via the antenna 8 in the direction of the surface 5 of the filled product 4. The transmission signals are partially reflected at the surface 5. The reflected echo signals are received and evaluated in the reception/evaluation circuit 10. The correct timing of the emission of the transmission signals and reception of the echo signals is carried out by means of the transmission/reception filter 12.”), 
(fig 1 [the data collected previously explain in fig 1 are used to calculate the filling level]; 6:41-54 “If the momentary filling level q is within a critical filling-level measuring range F.sub.critical, multipath propagation occurs, i.e. the echo signals received contain not only the signals reflected regularly at the surface 5 of the filled product 4 but also interference signals that have been reflected not at the surface 5 of the filled product 4 but at the container wall 3 or some other internal elements located in the container 2. The internal elements may be, for example, a stirring mechanism. If the difference in distance .DELTA.x=x'-x" between the regularly reflected echo signals and the interference signals is equal to an integral multiple of .+-..lambda./2, constructive and destructive interferences occur. As a consequence of the interferences, filling-level echo signals which are so close together that they can no longer be resolved by the evaluation circuit customarily used appear in the envelope curve. In FIG. 1, the echo signals are likewise schematically represented as a function of the transit distance (at sampling points). By means of the method according to the invention or the apparatus according to the invention, measuring errors caused by amplitude fluctuations are eliminated.”).
While Sinz discloses timing relationships to determine the fill level, Sinz does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Edvardsson teaches a radar based level gauge that transmits multiple signals and finds the fill level within a tank via timing relation (Edvardsson 0060 “transmitting microwave signals in two different predetermined polarization states, one after the other, towards a surface (14) of the substance and the at least one interfering structure; individually for each of the transmitted microwave signals detecting temporally resolved in a predetermined polarization state, microwave signals (32, 33) as reflected against the surface of the substance and as reflected against the at least one interfering structure; distinguishing, based on signal strengths of the microwave signals detected temporally resolved, the detected microwave signal (32), which has been reflected against the surface of the substance; and calculating based on a propagation time of the distinguished microwave signal the level of the substance in the tank.”; 0038 “by means of repeating the transmission and detection a time variation of the signal strengths of the various echoes may be measured”; 0058 “present invention may be realized by using two differently polarized transmit channels”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level gauge system and method of Sinz to include the radar based level gauge system and method of Edvardsson.  One would have been motivated to do so in order to advantageously have a reliable and efficient system of measurement (Edvardsson 0010).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Edvardsson merely teaches that it is well-known to incorporate the particular measurement details.  Since both Sinz and Edvardsson disclose similar radar based level gauging, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Sinze discloses transmitting micowaves from a radar between the tank wall and surface of the product, the combination does not explicitly teach transmitting towards the corner reflector. However, in a related field of endeavor, Welle teaches a system and method for determining the fill level (0076) by transmitting a signal towards a corner reflector and receiving measurement data at the corner reflector (fig 7a).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level gauge system and method of Sinz and the radar based level gauge system and method of Edvardsson to include measuring device system and method of Welle.  One would have been motivated to do so in order to advantageously reduce the number of measurements needed (Welle 0091).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Welle merely teaches that it is well-known to incorporate the particular measurement details.  Since both the previous combination and Welle disclose similar level gauging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinz et al. (US PAT 6415660 hereinafter Sinz) in view of Edvardsson (US PAT 20040119635) and Welle et al. (US-20160054167 hereinafter Welle) as applied to claim 5 above, and further in view of Blodt (US-20150253177).

Regarding claim 6, Sinz in view of Edvardsson teach The radar level gauge system according to claim 5, wherein the signal propagation arrangement comprises a radiating antenna (6:25 Sinz “microwaves, generated in the transmission circuit 9 are emitted via the antenna 8”)
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Blodt teaches transmitting a signal in a plurality of directions in a relation to a line normal to the surface of a product (Blodt fig 4; 0067 “main transmission lobes forming at the respective center frequencies form with the surface normal . . . fill levels of the fill substance in the container are determined at separations from the surface normal perpendicular to the surface normal determined via the travel times and the respectively associated angles.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level gauge system and method of Sinz and the radar based level gauge system and method of Edvardsson and the measurement system and method of Welle to include the fill level measuring device and method of Blodt.  One would have been motivated to do so in order to advantageously improving reliability of the measurements (Blodt 0013).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Blodt merely teaches that it is well-known to incorporate the particular measurement details.  Since both the previous combination and Blodt disclose similar radar based level gauging, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 7, Sinz in view of Edvardsson and Blodt teach The radar level gauge system according to claim 6, wherein the radiating antenna is controllable to successively propagate transmit signals (Blodt fig 5; 0187 “Shown there are the directions of the individual main lobes, as well as the angle .beta.n at which they form relative to the surface normal Z, by way of example, for five sequentially executed measurings at different center frequencies f.sub.n.”) in 
each direction in the plurality of directions (Blodt fig 4; “radiation density transmitted at the sending of a transmission signal S.sub.n in the various spatial directions”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar level gauge system and method of Sinz and the radar based level gauge system and method of Edvardsson and the measurement system and method of Welle to include the fill level measuring device and method of Blodt.  One would have been motivated to do so in order to advantageously improving reliability of the measurements (Blodt 0013).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Blodt merely teaches that it is well-known to incorporate the particular measurement details.  Since both the previous combination and Blodt disclose similar radar based level gauging, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Fehrenbach et al. (US-20150007653) discloses “A measurement device is provided for determining a distance of the measurement device from a medium and a flow speed of a medium by evaluating a transmission signal emitted by the fill level measurement device and reflected by the medium. The measurement device includes an antenna arrangement for emitting the transmission signal in two different directions. The flow speed of the medium can be determined using the Doppler shift of the transmission signal. (See abstract)”
長谷川 et al. (JP-6221708) discloses “In order to improve productivity in the converter steelmaking process, it is important to shorten the time required for blowing by increasing the oxygen feed rate. However, increasing the oxygen feed rate not only causes slipping and spitting to cause a reduction in yield, but also causes problems such as bare metal and slag adhering to the furnace entrance, hood, etc., hindering operation there is a possibility. In addition, slopping is a phenomenon in which the formed slag overflows from the furnace opening, and spitting is a phenomenon in which molten iron or molten steel, which is a melt, is scattered by the top-blown jet. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648           

/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648